Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 10, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  158401                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158401
                                                                    COA: 344260
                                                                    Midland CC: 16-006327-FH;
  RANDY LOREN VEEDER,                                               16-006352-FH; 16-006353-FH
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 20, 2018 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE that part of the September 22, 2017 judgment of
  sentence in Midland Circuit Court case 16-006352-FH imposing a $150 fine. MCL
  769.1k(1)(b)(i). MCL 750.413 does not authorize a fine. We REMAND case 16-
  006327-FH to the Midland Circuit Court for a determination of whether a DNA sample
  had already been submitted. If the trial court finds that a DNA sample meeting the
  requirements of MCL 28.176(3) had previously been submitted, the trial court shall
  vacate that part of the September 22, 2017 judgment of sentence imposing a $60 DNA
  assessment. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 10, 2019
           a0904
                                                                               Clerk